Title: To George Washington from Jonathan Arnold, 28 January 1783
From: Arnold, Jonathan
To: Washington, George


                        
                            Sir.
                            Philadelphia January 28th 1783
                        
                        Your Letter of  to his Excellency the president of
                            Congress inclosed a report from Capt. Mackomber of the Rhode Island Line—in the latter part of which is a Clause
                            purporting to be information the said Capt. Mackomber recieved from a Mr Blank Smith, of a transaction,
                            which if true would justly rank me with the most infamous & execrable of Mankind.
                        To such an attack upon my Character which I presume to say, sir, has hitherto stood unblemished in public
                            & private life—at present I can only oppose the solemn declaration, That I am not guilty of the charge Stated
                            & implied in the said report—That I have not written, said or done any thing directly nor indirectly which could
                            give foundation for such an injurious imputation—And this declaration I make upon my Honor.
                        I trust your Excellency will suspend forming an Opinion upon the subject, until I can take the necessary
                            steps to investigate so malignant a design agst me.
                        The peculiarly delicate situation in which I am placed by the said report, will I hope render an Apology for
                            this, and such further Applications as I shall be necessitated to make, in developing this at present dark &
                            mysterious affair, unnecessary. I have the Honor to be, with the highest esteem, consideration & respect Your
                            Excellency’s Obedient & very hum. Servt
                        
                            Jona. Arnold
                        
                    